Fourth Court of Appeals
                                    San Antonio, Texas

                                         JUDGMENT
                                       No. 04-13-00788-CR

                                      The STATE of Texas,
                                           Appellant

                                                 v.

                                       Cynthia AMBROSE,
                                            Appellee

                   From the 226th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2012CR10002
                            Honorable Sid L. Harle, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

         In accordance with this court’s opinion of this date, the trial court’s order granting a new
trial is REVERSED. We REMAND this cause and instruct the trial court to reinstate the judgment.

       SIGNED January 7, 2015.


                                                  _____________________________
                                                  Luz Elena D. Chapa, Justice